Citation Nr: 0301182	
Decision Date: 01/21/03    Archive Date: 02/04/03

DOCKET NO.  97-19 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San 
Diego, California


THE ISSUES

1.  Entitlement to service connection for a left lower 
extremity disorder, to include stress fractures, bursitis 
of the ankle with pes planus and numbness of the leg, and 
osteoarthritis.

2.  Entitlement to service connection for a bladder 
disorder.

(Entitlement to service connection for a left varicocele, 
claimed as a left testicle disorder, will be the subject 
of a later decision.)


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

K . L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1975 to May 
1978 and August 1981 to August 1985.  

This matter comes before the Board of Veterans' Appeals 
(the Board) on appeal from a June 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in Atlanta, Georgia which denied service connection 
for disorders of the left lower extremity, to include 
stress fractures and bursitis of the ankle with pes planus 
and numbness of the leg, and a bladder disorder with 
recurrent swelling and tenderness of the left testicle.  
During the pendency of this appeal, the veteran relocated 
to California.  The San Diego RO is now the agency of 
original jurisdiction.   

During the development of this appeal, the matter of the 
veteran's entitlement to service connection for a testicle 
and bladder disorder was developed jointly.  The Board 
believes that the veteran is claiming entitlement to two 
separate disabilities, and has accordingly has addressed 
these two disabilities separately. 

The Board is undertaking additional development as to the 
issue of the veteran's entitlement to service connection 
claim for a left varicocele, claimed as a left testicle 
disorder, pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) [to be codified at 38 C.F.R. 
§ 19.9(a)(2)].  When such development is completed, the 
Board will provide notice of the development as required 
by its Rule of Practice 903.  See 67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) [to be codified at 38 C.F.R. § 
20.903].  After giving the notice and reviewing any 
response to the notice, the Board will prepare a separate 
decision addressing this issue.
FINDINGS OF FACT

1.  A preponderance of the competent and probative 
evidence of record shows that the veteran does not have a 
left lower extremity disorder, to include stress 
fractures, bursitis, and osteoarthritis, which is related 
to his military service. 

2.  The competent and probative evidence of record shows 
that the veteran does not have a current bladder disorder.


CONCLUSIONS OF LAW

1.  A left lower extremity disorder was not incurred in or 
aggravated by military service and may not be so presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2002).

2.  A bladder disorder was not incurred in or aggravated 
by military service.  38 U.S.C.A. § 1110 (West Supp. 
2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection 
for a left lower extremity disorder, to include stress 
fractures, bursitis, and osteoarthritis.  He is also 
seeking entitlement to service connection for a bladder 
disorder.  In substance, he contends that he has had a 
chronic left lower extremity disorder and a bladder 
disorder each of which had its onset during active service 
and persisted since he left service in 1985. 

In the interest of clarity, after reviewing generally 
applicable law and regulations and describing the factual 
background of this case, the Board will discuss the issues 
on appeal.  


Relevant law and regulations

The VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) [[codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, 5107].  The VCAA 
eliminated the former statutory requirement that claims be 
well grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA includes 
an enhanced duty on the part of VA to notify a claimant as 
to the information and evidence necessary to substantiate 
a claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 
38 U.S.C.A. §§ 5103, 5103A.  Regulations implementing the 
VCAA have been enacted.  See 66 Fed. Reg. 45,630 (Aug. 29, 
2001) [codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  In 
this case, the veteran's claim was filed in October 1995 
and remains pending.  The provisions of the VCAA and the 
implementing regulations are accordingly applicable.  See 
Holliday v. Principi, 14 Vet. App. 280 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

As stated above, the VCAA alters the legal landscape in 
three distinct ways: standard of review, notice and duty 
to assist. The Board will now address these concepts 
within the context of the circumstances presented in this 
case.

(i.)  Standard of review 

As discussed above, the concept of a (not) well grounded 
claim has been eliminated. The current standard of review 
for all claims is as follows.

Once all the evidence has been brought together, the Board 
has the responsibility to evaluate the record on appeal.  
See 38 U.S.C.A. § 7104 (West Supp. 2001).  When there is 
an approximate balance of the evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 
(West Supp. 2001); 38 C.F.R. § 3.102 (2001).  In Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States 
Court of Appeals for Veterans Claims (Court) stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.  

The Board notes that the hearing officer decision issued 
in May 1997 denied the veteran's service connection claims 
based on the later-invalidated well groundedness standard.  
The claims were readjudicated under the provisions of the 
VCAA and denied on the merits in the July 2002 
supplemental statement of the case (SSOC).  See VAOPGCPREC 
03-2001.  Any procedural defect with respect to the 
standard of review has accordingly been rectified.  The 
Board will apply the current standard in adjudicating the 
veteran's claims.  

(ii.)  Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of 
which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103; 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
[a letter from VA to a claimant describing evidence 
potentially helpful to the claimant but not mentioning who 
is responsible for obtaining such evidence did not meet 
the standard erected by the VCAA].

Crucially, the veteran was informed in an October 2001 
letter of the enactment of the VCAA.  The veteran was 
informed of  the evidence needed to substantiate his 
claims and the relative responsibilities of the veteran 
and VA with respect to furnishing such evidence.  The 
veteran was provided an opportunity to submit  evidence in 
support of his claim or to identify such evidence to the 
RO.  Specifically, the veteran was notified that VA would 
obtain all relevant service medical records, VA medical 
records, and reports of examinations or treatment at non-
VA facilities authorized by VA.  In addition, VA would 
request other relevant records held by any Federal agency 
or department.  In turn, the veteran was informed of his 
duty to provide VA with enough information to identify and 
locate other existing records, i.e., names of persons, 
agencies, or companies that hold relevant medical records, 
addresses of these individuals, and the dates that such 
treatment was received.  

In a letter dated in March 2000, the RO notified the 
veteran of regulations pertinent to service connection 
claims and provided him additional opportunities to 
present evidence and argument in support of his claims.  

The Board finds that the foregoing information provided to 
the veteran satisfies the requirements of 38 U.S.C.A. 
§ 5103 and Quartuccio in that the veteran was clearly 
notified of the evidence necessary to substantiate his 
service connection claims.  Under these circumstances, the 
Board finds that the notification requirement of the VCAA 
has been satisfied.  

(iii.) Duty to assist

The VCAA also provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for VA benefits, unless 
no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  The law further 
provides that the assistance provided by VA shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary 
to make a decision on the claim.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.    

The veteran's service medical records dated between May 
1975 and May 1978 have been obtained, as well as an 
enlistment examination for the veteran's second period of 
active duty service dated in May 1981.  The RO secured 
pertinent medical records from VA medical centers (VAMC) 
in San Diego, California and Miami, Florida.  The Board 
finds that all identifiable post-service medical records 
have been obtained and are associated with the claims 
file, to include VA outpatient treatment records, reports 
of VA examinations, and private medical records from the 
Georgia Department of Human Resources and the San Diego 
County Health and Human Services Department.  
    
The RO has made numerous efforts to obtain service medical 
records for the veteran's second period of active duty 
from August 1981 to August 1985.  The record contains a 
notation dated June 1991, which indicates that attempts to 
locate the Navy medical records at the National Personnel 
Records Center (NPRC) and the Naval Reserve Personnel 
Center were not successful.  A notation dated October 1991 
indicates that medical records were forwarded to the RO in 
San Diego California.  Another notation dated November 
1991, again indicates that all available service medical 
records were furnished to the RO in San Diego, California, 
in 1978.  It this appears that multiple attempts have been 
made to secure the missing service medical records, to no 
avail, and that further efforts along these lines would be 
fruitless.  Moreover, the veteran has contended that his 
left lower extremity disorder stems from an April 1976 
ankle sprain and that his bladder disorder stems from a 
May 1978 injury, both of which relate to his first period 
of service and the records of which are contained in the 
claims folder.    

The veteran's representative, in a December 2002 
Appellant's Brief, indicates that the veteran's claim is 
fully developed and ready for final Board adjudicatory 
action. 
The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims.   Thus, 
Board finds that all relevant and pertinent evidence has 
been submitted, and the veteran does not appear to contend 
otherwise. 

In summary, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  No further 
action is necessary to meet the requirements of the VCAA 
and the applicable regulatory changes published to 
implement that statute.  The Board will accordingly 
proceed to a review of the merits of the issues on appeal.

Service connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered of disease contracted in the 
line of duty, in active military, naval, or air service.  
See 38 U.S.C.A. §§ 1110, 1131 (West Supp. 2002); 38 C.F.R. 
§ 3.303 (2002).  

For certain chronic disorders, including arthritis, 
service connection may be granted if the disease becomes 
manifest to a compensable degree within one year following 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 
(2002).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 U.S.C.A. § 
1113(b) (West Supp. 2002); 38 C.F.R. § 3.303(d) (2002); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 
247, 253 (1999). The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility 
and probative value.  See Baldwin v. West, 13 Vet. App. 1 
(1999); 38 C.F.R. § 3.303(a).

Continuity of symptomatology

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from 
that injury.  When a chronic disease is shown in service 
so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at 
any later date, however remote, are service connected, 
unless clearly attributable to intercurrent causes. 38 
C.F.R. § 3.303(b).  In order to show a chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the veteran's claim.  38 C.F.R. § 
3.303(b).

The chronicity provision of 38 C.F.R. § 3.303(b) applies 
when evidence, regardless of its date, establishes that a 
veteran had a chronic condition in service and still has 
that condition.  There must be competent medical evidence 
unless the evidence relates to a condition as to which lay 
observation is competent to identify its existence.

Analysis

As noted above in connection with the Board's discussion 
of the VCAA, service medical records dated between August 
1981 and August 1985 are not in the file.  The Court has 
held that in cases where records once in the hands of the 
government are lost, the Board has a heightened obligation 
to explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's 
analysis of the veteran's claim has been undertaken with 
this heightened duty in mind.  The case law does not, 
however, lower the legal standard for proving a claim for 
service connection but rather increases the Board's 
obligation to evaluate and discuss in its decision all of 
the evidence that may be favorable to the veteran.  See 
Russo v. Brown, 9 Vet. App. 46 (1996).

Further, as also noted above, the veteran contends that 
the claimed disabilities were incurred during his first 
period of active duty, records of which are available.

1.  Entitlement to service connection for a left lower 
extremity disorder, to include stress fractures, bursitis 
of the ankle with pes planus and numbness of the leg, and 
osteoarthritis.

The veteran is seeking service connection for a left lower 
extremity disorder.  In essence, he contends that he had 
suffered a left ankle sprain during service and that any 
currently diagnosed left lower extremity disorder is 
related to the aforementioned in-service incident. 

The Board first finds that there is evidence of a current 
left lower extremity disability sufficient to satisfy the 
first element of the Hickson analysis, specifically 
degenerative osteoarthritis, slight pes cavus, exostosis 
on the dorsum of the neck of the talus, and medial and 
lateral malleoli with osteophytic reaction compatible with 
old trauma.  While the veteran has contended that his left 
lower extremity disorder also includes stress fracture and 
bursitis of the ankle with pes planus and numbness of the 
leg, there are no not current findings with respect to 
these claimed disabilities.  A claim for service 
connection requires medical evidence showing that the 
veteran currently has the claimed disability.  See, e.g., 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).

With respect to the second Hickson element, in-service 
disease or injury, service medical records dated in April 
1976 show that veteran was diagnosed with a left ankle 
sprain after a basketball injury.  The service medical 
records are silent for further complaints of or treatment 
for the veteran's left ankle.  The only other subsequent 
complaint regarding the veteran's feet was noted in April 
1977.  At that time the veteran complained of a history of 
foot pain while walking in boots.  Examination revealed 
calcaneal fasciitis.  Upon separation examination in April 
1978, the veteran's feet were found to be normal.  No 
defects of the veteran's left lower extremity were noted.  

Entrance examination for the second period of active 
service in May 1981 contains a notation of mild pes 
planus.   As noted above, the remainder of the veteran's 
service medical records are missing. 

There is no medical evidence of arthritis during service 
or within the one year presumptive period after service. 

The Board believes that to some extent Hickson element (2) 
has been satisfied in that there is evidence of an in-
service left ankle injury.  The Board additionally notes, 
however, that there is no evidence of stress fractures, 
bursitis, pes planus and/or arthritis during service or, 
with respect to arthritis, within the presumptive period 
after service.  The Board additionally observes that pes 
planus was noted during the enlistment examination for the 
second period of service, not during service, and the 
presumption of soundness on enlistment is there not for 
application.  
See 38 U.S.C.A. § 1111. 

With respect to Hickson element (3), medical nexus, Dr. 
T.D. of the San Diego Medical Center (VAMC) stated in a 
June 2000 medical opinion that "[i]t is as least likely as 
not that this veteran's current diagnosis of arthritis had 
onset during active duty or within one year of separation 
based on review of all available health records".   

The Board finds this opinion to be outweighed by other 
evidence of record.  As noted above, the veteran's service 
medical records are devoid of findings of osteoarthritis 
of the ankle.  Moreover, there is no evidence of record of 
osteoarthritis of the left ankle within the year following 
the veteran's separation from service.  Indeed, the first 
x-ray finding of arthritis was noted in March 1995, some 
seventeen years after the veteran's first period of active 
duty service and some ten years after the veteran's second 
period of active duty.  

Significantly, there is of record the report of a 
September 2001 VA examination.  The Board notes that the 
September 2001 examiner took a complete history from the 
veteran, to include his in-service ankle sprain.  The 
examiner reviewed the veteran's service medical records in 
detail, as well as outpatient treatment reports, VA 
examination reports, and other VA medical opinions of 
record.  In reaching a diagnosis, the examiner considered 
the veteran's current complaints, as well as the objective 
results from the physical examination and x-ray reports.  
The examiner further indicated that he considered the 
opinion of Dr. T.D., but found that while the veteran's 
medical records indicate he sustained a "sprain" of his 
left ankle, the clinical findings were quite minimal and 
were not indicative of a major injury.  The examiner 
concluded that subsequent service medical records failed 
to indicate further difficulties of the ankle or further 
injury both during service and after his discharge.  He 
opined that while the veteran has very definite 
difficulties related to his ankle, it was "...impossible for 
[him] to relate these problems to the specific injury of 
April 1976, or any other subsequent injury occurring while 
in military service."    

The Board finds that with respect to the evidence 
presented, greater weight is to be accorded to the 
findings of the September 2001 VA examination than to the 
opinion of Dr. T.D.  See Hayes v. Brown, 5 Vet. App. 60, 
69-70 (1993) [it is the responsibility of the Board to 
assess the credibility and weight to be given the 
evidence, Wood v. Derwinski, 1 Vet. App. 190, 192-93 
(1992)]; see also Guerrieri v. Brown, 4 Vet. App. 467, 
470-471 (1993) [the probative value of medical evidence is 
based on the physician's knowledge and skill in analyzing 
the data, and the medical conclusion the physician 
reaches, as is true of any evidence, the credibility and 
weight to the attached medical opinions are within the 
province of the Board].  

The Board is beli3ves that the VA examiner who performed 
the September 2001 VA examination made a diagnosis and 
reached the aforementioned  conclusion, based on a 
complete and thorough review of the medical evidence of 
record and objective findings.  In contrast, the Board 
finds that Dr. T.D.'s conclusions do not appear to be 
supported by objective medical evidence.  See Miller v. 
West, 11 Vet. App. 345, 348 (1998) [medical opinions must 
be supported by clinical findings in the record; bare 
conclusions, even those made by medical professionals, 
which are not accompanied by a factual predicate in the 
record, are not probative medical opinions].  Based on 
this analysis, the Board has afforded more weight to the 
opinion of the VA examiner who performed the September 
2001 VA examination.

In essence, the veteran contends that nexus exists between 
his military service and the current disabilities of his 
left lower extremity because he has experienced symptoms 
continually after service.  The Board is of course aware 
of the provisions of 38 C.F.R. § 3.303(b), discussed 
above, relating to chronicity and continuity of 
symptomatology.  However, supporting medical evidence is 
required in the circumstances presented in this case.  See 
Voerth v. West, 13 Vet. App. 117, 120-1 (1999) [there must 
be medical evidence on file demonstrating a relationship 
between the veteran's current disability and the claimed 
continuous symptomatology, unless such a relationship is 
one as to which a lay person's observation is competent].  
Such evidence is lacking in this case. 

Although the veteran has testified concerning what he 
perceives as continuity of symptomatology after service, 
the first evidence of treatment regarding the veteran's 
left lower extremity is in March 1995, a decade after the 
left service.
Significantly, the veteran complained of pain on the 
dorsum of his left foot in connection with a left ankle 
sprain five months prior, rather than his military 
service.  Continuity of symptomatology after service is 
not demonstrated.

As a final matter, to the extent that the veteran 
otherwise contends that his left lower extremities are 
related to his military service, it is well-established 
that the veteran, as a layperson without medical training, 
is not qualified to render medical opinions regarding the 
etiology of disorders and disabilities, and his opinion is 
entitled to no weight of probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 
C.F.R. § 3.159(a)(1) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions."]

In short, for the reasons expressed above the Board 
concludes that Hickson element (3) has not been met with 
respect to the currently diagnosed degenerative 
osteoarthritis, exostosis on the dorsum of the neck of the 
talus, and medial and lateral malleoli with osteophytic 
reaction compatible with old trauma.   The Board finds 
that the preponderance is against finding that the veteran 
suffers from a left lower extremity disorder which is 
related to his military service.  The appeal is 
accordingly denied as to this issue.

2.  Entitlement to service connection for a bladder 
disorder.

The veteran is seeking service connection for a bladder 
disorder.  In essence, he contends that he suffered an 
injury to his testicles during service, which resulted in 
a bladder disorder. 

As noted above, in order for service connection to be 
granted, three elements must be met: (1) current 
disability; (2) in-service disease or injury; and (3) 
medical nexus.  See Hickson, supra.

With respect to Hickson element (1), current disability, a 
review of the record indicates that a VA examination 
performed in April 1996 was negative for a bladder 
disorder.  VA outpatient treatment records dated between 
March 1995 and October 2001 are also negative for 
diagnoses of a bladder disorder.    

A claim for service connection requires medical evidence 
showing that the veteran currently has the claimed 
disability. See Degmetich, supra.  No diagnosis of any 
bladder disorder is included in the claims file.  The 
veteran's claim fails on that basis alone.

With respect to Hickson element (2), in-service disease or 
injury, service medical records dated in May 1978 show a 
groin injury, specifically to the right testicle.  
However, there were no diagnoses made regarding a bladder 
disorder.  Moreover, the May 1981 enlistment examination 
for the veteran's second period of active duty service was 
devoid of any findings regarding a bladder disorder.  
Accordingly, Hickson element (2) is also not satisfied.  

Because both Hickson elements (1) and (2) are not met, it 
follows that Hickson element (3), medical nexus, is not 
satisfied also.  No medical nexus opinion appears in the 
record as to this issue.  As discussed by the Board in 
connection with the first issue on appeal, to the extent 
that the veteran himself contends that that he has a 
bladder disorder which is related to an incident of 
service, he cannot provide a competent opinion on medical 
matters such as diagnosis or etiology of a claimed 
condition.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992); see also 38 C.F.R. § 3.159(a)(1).  

In summary, after a thorough review of the evidence of 
record, the Board finds that all three Hickson elements 
have not been met as to this issue.  The preponderance of 
the evidence is against a finding that the veteran suffers 
from a bladder disorder that is related to his military 
service.  The appeal is accordingly denied as to this 
issue.

As a final comment, as discussed elsewhere in this 
decision, the issue of entitlement to service connection 
to a disorder of the testicle is being addressed 
separately by the Board and will be the subject of a later 
Board decision.  The Board intimates no conclusion, legal 
or factual, as to the outcome of the appeal as to that 
issue. 


ORDER

Entitlement to service connection for a left lower 
extremity disorder, to include stress fracture and 
bursitis of the ankle with pes planus and numbness of the 
leg, and osteoarthritis is denied.

Entitlement to service connection for a bladder disorder 
is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

